Citation Nr: 0839292	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  03-12 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
30 percent for service-connected coronary artery disease.

2.  Entitlement to an initial compensable disability rating 
for service-connected bilateral hearing loss.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from February 1966 to January 
1968 and from April 1972 to October 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Nashville, 
Tennessee.

This matter was previously before the Board in June 2004, at 
which time it was remanded for additional development.  By 
rating decision dated in March 2008, the RO awarded the 
veteran service connection for the right and left shoulders.  
As this rating decision awarded a full grant of the benefit 
requested, the issues of service connection of the right and 
left shoulder are no longer in appellate status.

In December 2003, the veteran testified at a personal hearing 
over which a Veterans Law Judge presided while at the RO.  A 
transcript of the hearing has been associated with the 
veteran's claims file.  In October 2008, the Board informed 
the veteran that the Veterans Law Judge who conducted the 
hearing was no longer employed by the Board, and notified him 
that he was entitled to another hearing. Later that month, 
the veteran responded that he wished to appear at a second 
hearing before a Veterans Law Judge at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


								[Continued on next 
page]

REMAND

As noted above, in October 2008, the veteran indicated that 
he wished to be afforded a hearing before a Veterans Law 
Judge traveling to the RO.  The veteran has not yet been 
scheduled for such a hearing.  Accordingly, while the Board 
sincerely regrets the delay, in order to afford the veteran 
due process, this case must be remanded to the RO for an 
appropriate hearing to be scheduled.

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall schedule the veteran for 
a hearing before a traveling Veterans Law 
Judge at the RO, in accordance with 
applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




